Citation Nr: 1124776	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  07-13 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for myofascial pain syndrome of the right face.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for peripheral neuropathy.

3.  Entitlement to service connection for a disability manifested by a neuromuscular transmission defect.

4.  Entitlement to service connection for bursitis.

5.  Entitlement to service connection for spurs in both knees.

6.  Entitlement to service connection for carpal tunnel syndrome.

7.  Entitlement to service connection for poor blood circulation.

8.  Entitlement to service connection for high blood pressure.

9.  Entitlement to service connection for depression.
 

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1984 to June 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision of the RO that, in pertinent part, increased the disability rating to 10 percent, but no higher, for service-connected myofascial pain syndrome of the right face, right arm, and right leg; declined to reopen a claim for service connection for a peripheral neuropathy on the basis that new and material evidence had not been received; and denied service connection for a neuromuscular transmission defect, bursitis, spurs in both knees, carpal tunnel syndrome, poor blood circulation, high blood pressure, and depression.  The Veteran timely appealed.

In May 2007, the Veteran testified during a hearing before RO personnel.  

In August 2008, the RO assigned separate 10 percent disability evaluations for radiculopathy of the right arm, and for radiculopathy of the right leg.  The Veteran filed no notice of disagreement with the separately assigned ratings.  Consequently, these issues are not on appeal.  Consistent with the Veteran's testimony and the record, the Board has recharacterized the increased rating issue as myofascial pain syndrome of the right face, as shown on the title page.

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Because the issue of entitlement to a TDIU had been adjudicated by the RO in March 2009 and the Veteran did not appeal, the Board finds it unnecessary to remand that matter for further action.
 
The issues of service connection for poor blood circulation, for high blood pressure, and for depression are addressed in the REMAND portion of the decision below; and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's myofascial pain syndrome of the right face has been manifested by, at most, impairment analogous to moderate convulsive tic, or moderate incomplete paralysis of the seventh (facial) cranial nerve.  However, impairment analogous to severe convulsive tic, or severe incomplete paralysis of the seventh cranial nerve has not been demonstrated.

2.  In March 2004, the RO denied service connection for peripheral neuropathy.  The Veteran did not appeal within one year of being notified of this decision.  

3.  Evidence associated with the claims file since the March 2004 denial, when considered by itself or in connection with evidence previously assembled, does not create a reasonable possibility of substantiating a claim for service connection for peripheral neuropathy.  

4.  A clear preponderance of the evidence is against a finding that the Veteran has a separate and distinct disability manifested by a neuromuscular transmission defect that is related to a disease or injury during active service, or is due to or aggravated by a service-connected disability.

5.  Chronic bursitis was not exhibited in service; and a clear preponderance of the evidence is against a finding that the Veteran has or had bursitis that is related to a disease or injury during active service, or is due to or aggravated by a service-connected disability.

6.  Spurs in both knees were not exhibited in service; and a clear preponderance of the evidence is against a finding that the Veteran has or had spurs in both knees that are related to a disease or injury during active service, or are due to or aggravated by a service-connected disability.

7.  A clear preponderance of the evidence is against a finding that carpal tunnel syndrome had its clinical onset in service or is otherwise related to active duty, or is due to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the Veteran's myofascial pain syndrome of the right face are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Codes 8103, 8207 (2010).

2.  The RO's March 2004 decision, denying service connection for a peripheral neuropathy, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

3.  The evidence received since the RO's March 2004 denial is not new and material, and the claim for service connection for peripheral neuropathy is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

4.  A disability manifested by a neuromuscular transmission defect was not incurred or aggravated in service; and is not proximately due to, or the result, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2010).

5.  Bursitis was not incurred or aggravated in service; and is not proximately due to, or the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2010).

6.  Spurs in both knees were not incurred or aggravated in service; and are not proximately due to, or the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2010).

7.  Carpal tunnel syndrome was not incurred or aggravated in service; and is not proximately due to, or the result of, or aggravated by a service-connected disability  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through November 2005, January 2008, January 2009, and January 2010 letters, the RO notified the Veteran of elements of service connection, the evidence needed to establish each element, and evidence of increased disability.  These documents served to provide notice of the information and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the June 2008 and January 2010 letters, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

A decision by the United States Court of Appeals for the Federal Circuit (Federal Circuit) has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  In any event, the June 2008 VCAA letter provided both specific and generic notice regarding the type of evidence needed to demonstrate a worsening or increase in severity of the increased rating disability and the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned, pursuant to the Federal Circuit's decision in Vazquez-Flores, supra.  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VCAA notice in a new and material evidence claim (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.

The VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The November 2005 letter notified the Veteran that his previous claim for service connection for peripheral neuropathy had been denied in April 2004.  The RO advised the Veteran of the evidence needed to establish each element for service connection.  The RO advised the Veteran of the reason for the previous denial and that once a claim had been finally disallowed, new and material evidence was required for reopening, and also told him what constituted new evidence and what constituted material evidence.  This letter satisfied the notice requirements of Kent.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with certain claims decided on appeal, reports of which are of record and are adequate for rating purposes.

Regarding the petition to reopen the claim for service connection for peripheral neuropathy, the Veteran is not entitled to an examination prior to submission of new and material evidence.  That is, the duty to provide a VA examination and opinion only apply once there is new and material evidence to reopen the previously denied claim, which there is not in the present case.  See 38 C.F.R. § 3.159(c)(4)(C)(iii); Paralyzed Veterans of America, et al. v. Secretary of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003).  

The Veteran has not been afforded an examination for his claimed bursitis and for spurs in both knees.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As will be discussed below, there is no indication that any bursitis or spurs in both knees may be associated with the Veteran's service because there is no evidence of treatment or diagnosis in service, and the Board finds the Veteran's report of a continuity of symptomatology of bursitis and of spurs in both knees not credible.  Based on the facts of this case, VA has no duty to provide further VA examination or obtain medical opinions, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Hearing Officer who chairs a VA hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the May 2007 hearing, the Hearing Officer sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claims.  It was suggested that any evidence tending to show that current disability was related to active duty would be helpful in substantiating the claims for service connection.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); and no prejudice has been identified in the conduct of the VA hearing.  

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Increased Disability Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of facial pain and radiculopathy.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

Service connection has been established for neuropathy with myofascial pain syndrome of the right face, effective June 1992.  Effective August 1, 2005, the RO assigned a 10 percent disability rating under 38 C.F.R. § 4.124a, Diagnostic Code 8103, pertaining to moderate convulsive tic.

A 10 percent evaluation is warranted for moderate convulsive tic.  A 20 percent evaluation is warranted for severe convulsive tic.  38 C.F.R. § 4.124a, Diagnostic Code 8103.

Alternatively, a 10 percent evaluation is warranted for moderate incomplete paralysis of the seventh (facial) cranial nerve.  A 20 percent evaluation is warranted for severe incomplete paralysis of the seventh (facial) cranial nerve.  A 30 percent evaluation is warranted for complete paralysis of the seventh (facial) cranial nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8207.

The facts of the case do not support the application of any other diagnostic codes.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the seventh (facial) cranial nerve is dependent upon the relative loss of innervations of facila muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8207.

During a March 2004 VA examination, the Veteran reported left-sided numbness of his face during the pinprick examination.  Cranial nerve examination was normal.  There was no facial, palatal, or tongue weakness; pupils were symmetrically normal.  Symptoms were not compatible with neuritis, neuralgia, or paralysis; and there was no wasting or atrophy.

The report of a March 2005 VA examination revealed a normal cranial nerve examination.  There were no neuroophthalmological signs; and no facial, palatal, or tongue paresis.  No hemi or monoparesis was observed. 

During a June 2006 VA examination, the Veteran reported tingling in his whole face.  Examination revealed subjective decreased pinprick in the whole face.

In May 2007, the Veteran testified that the myofascial pain syndrome affects three different parts of his body, and should be considered individually. The Board finds the Veteran's statements to be credible.  In fact, a February 2008 examiner also opined that the neuropathy found in the Veteran's upper extremities was a separate entity from the myofascial pain syndrome, primarily because one affected the nerves and the other involved muscle and fascia.  These conditions have already been separately service-connected.  See e.g., August 2008 rating decision.  

The report of a February 2008 VA examination revealed that all cranial nerves were intact.

Based on the foregoing, the Board finds that the overall evidence does not reveal that an increased disability rating for myofascial pain syndrome of the right face is warranted under either Diagnostic Code 8103 (convulsive tic) or Diagnostic Code 8207 (seventh cranial nerve).  There is no evidence of severe convulsive tic, or of severe incomplete paralysis of any cranial nerve.  Nor have there been reports of loss of reflexes or muscle atrophy for either the right side or left side of the Veteran's face.  38 C.F.R. §§ 4.123, 4.124 (2010).  Significant functional loss due to pain has not been demonstrated.  The Veteran provided statements indicating that the symptomatology associated with the myofascial pain syndrome of the right face is severe.  However, the medical evidence of record does not support this conclusion and outweighs his lay assertions regarding severity.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran provided statements indicating that the symptomatology associated with the myofascial pain syndrome of the right face is severe.  The Board acknowledges the Veteran's contentions; however, the Board finds the severity of the Veteran's service-connected disability is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  Hence, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In addition, although the Veteran is not currently working, the evidence of record, overall, does not show that his lack of work is due to the myofascial pain syndrome of the right face.  Also, there is no evidence of the need for frequent hospitalization due to service-connected disability on appeal.  38 C.F.R. § 3.321(b)(1).  

Thus, the weight of the evidence is against the grant of a disability rating in excess of 10 percent for myofascial pain syndrome of the right face under 38 C.F.R. § 4.124a, Diagnostic Codes 8103 or 8207.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2010).   

III.  Petition to Reopen Claim for Service Connection

Records reflect that the RO originally denied service connection for peripheral neuropathy in March 2004, on the basis that there was no evidence to establish a current diagnosis of peripheral neuropathy.

The evidence of record at the time of the last denial of the claim in March 2004 included the Veteran's DD Forms 214; his service treatment records; January 1993, September 1996, September 1999, and March 2004 VA examination reports; and private treatment records.

Service treatment records show treatment, beginning in 1990, for neuropathy and myofascial pain syndrome.  Records reflect "episodic numbness and weakness of right arm and leg, associated with tingling of [the Veteran's] left face," for which service connection has already been established.  Electromyograph testing in June 1991 revealed normal results, except for a "neuromuscular transmission defect not characteristic of myastheniagravis or Eaton-Lambert syndrome," noted in all motor nerves testing.  There was no evidence of peripheral neuropathy.

With regard to VA examination reports, the January 1993 VA examination reached no final diagnosis and recommended hospitalization for observation and evaluation.  Myofascial pain syndrome and neuropathy, etiology unknown, were diagnosed in September 1996.  The report of a September 1999 VA examination concluded that there was no evidence available by electrodiagnostic studies to corroborate a diagnosis of peripheral neuropathy.  In March 2004, a VA examiner again concluded that subjective symptoms did not suggest peripheral neuropathy or radiculopathy, and neither did examination.  In fact, no extremity had objectively been affected, except for subjective sensory complaints in the right upper and lower extremity, for which service connection had already been established.

Likewise, private treatment records, dated in March 1999, also ruled out peripheral neuropathy.

Based on this evidence, the RO concluded that the evidence failed to show that peripheral neuropathy had been clinically diagnosed.

The present claim was initiated by the Veteran in August 2005.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  The evidence of record has not triggered this duty here.  
Evidence added to the record since March 2004 includes VA treatment records, private treatment records, a hearing transcript, a February 2008 VA examination report, and statements by the Veteran.  

None of the treatment records includes a diagnosis of peripheral neuropathy.  The report of the February 2008 VA examination reflects that motor examination of peripheral nerves were within normal limits.  There was some decreased sensory function of peripheral nerves, but no muscle atrophy.  While the February 2008 examiner opined that neuropathy of unknown etiology diagnosed in 1991 was a separate clinical and pathological entity from the Veteran's myofascial pain syndrome, the neuropathy was not present at the July 2007 examination.  No current diagnosis of peripheral neuropathy is of record.

In May 2007, the Veteran testified that peripheral neuropathy, or neuropathy, was diagnosed in 1991.  He is not shown to be competent to establish a diagnosis, or to specify the diagnostic criteria of peripheral neuropathy, or to relate peripheral neuropathy to service.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He does not meet any of the three exceptions for competent lay evidence as listed under Jandreau.  

Although the newly submitted evidence is new in that it was not previously of record, what is missing to award service connection is evidence of current peripheral neuropathy; and evidence that links current peripheral neuropathy to an in-service incident or to a continuity of symptomatology of sensory deficit in each extremity, or to a service-connected disability.  The newly submitted evidence does not include a diagnosis of peripheral neuropathy, and does not link peripheral neuropathy with service.  Hence, the evidence is not material for purposes of reopening the claim.

The Veteran's general statements to the effect that peripheral neuropathy is related to service are cumulative to statements made previously and not new and material.  

Absent competent evidence of a current diagnosis of peripheral neuropathy, and competent evidence of a nexus between currently shown peripheral neuropathy and service, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  As new and material evidence has not been received, the claim for service connection for peripheral neuropathy is not reopened.

IV.  Service Connection Claims

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time.  38 U.S.C.A. § 1111.  Here, the Veteran's enlistment examination in February 1984 revealed no defects other than tinea versicolor.

For the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic".  38 C.F.R. § 3.303 (2010).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, service treatment records do not reflect any findings or complaints of bursitis; spurs in both knees; or carpal tunnel syndrome.  In June 1991, electromyograph testing results were normal, except for a "neuromuscular transmission defect not characteristic of myastheniagravis or Eaton-Lambert syndrome."  

The Veteran contends that service connection is warranted on the basis that each of his disabilities is proximately due to or a result of his service-connected disabilities.

Service connection is in effect for migraine headaches, evaluated as 30 percent disabling; lumbar myositis, discogenic and degenerative joint disease, rated as 20 percent disabling; cervical myositis, rated as 10 percent disabling; myofascial pain syndrome of the right face, rated as 10 percent disabling; right C6-C7 cervical radiculopathy, rated as 10 percent disabling; and right S1 radiculopathy, rated as 10 percent disabling.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

During the pendency of this appeal, there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the overall intention of the amendment to 38 C.F.R. § 3.310(b) was to implement the Allen decision, the amended 38 C.F.R. § 3.310(b) clearly institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  Clearly, the new regulation is restrictive and the Board shall not give impermissibly retroactive effect to the new regulation in this case.  Since the veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which clearly favors the claimant.  See 38 C.F.R. § 3.310 (effective October 10, 2006).  


A.  Neuromuscular Transmission Defect

As a preliminary matter, the Board notes that the provisions of 38 C.F.R. § 3.303(c) exclude congenital defects from consideration for service connection: "congenital or developmental defects, . . . are not diseases or injuries within the meaning of applicable legislation."  The VA General Counsel, in a precedent opinion binding on the VA under 38 C.F.R. §§ 2.6(e)(9), 14.507, and 19.5 (2010), reasoned that the term "disease" in 38 U.S.C.A. §§ 1110 and 1131 and the term "defect" in 38 C.F.R. § 3.303(c) are mutually exclusive, and concluded that service connection may be granted for diseases, but not defects, of a congenital, developmental, or familial origin. VAOPGCPREC 82-90 (1990) (originally issued as VA Gen. Couns. Prec. 1-85 (Mar. 5, 1985)).

As noted above, a neuromuscular transmission "defect" was noted in all motor nerves tested in 1991.  Service connection has already been established for disabilities of myofascial pain syndrome and radiculopathy of the Veteran's extremities, and each was diagnosed following in-service electromyograph testing.

The report of a February 2008 VA examination reveals that radiculopathy is, in fact, a separate clinical and pathological entity from the myofascial pain syndrome.  No examiner has attributed any other disability to the results of the in-service electromyograph testing.  

Here, other than the disabilities for which service connection has already been established, there is no suggestion in the record that a disability manifested by a neuromuscular transmission defect is related to service or to a service-connected disability; and a basis for compensation has not been established.  

The Board finds a clear preponderance of the evidence is against a finding that the Veteran currently has a disability manifested by a neuromuscular transmission defect.  Therefore, there is no basis for a grant of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  The evidence weighs in favor of the conclusions made by the February 2008 VA examiner.  

The Veteran has claimed that a disability manifested by a neuromuscular transmission defect is attributable to his service-connected myofascial pain syndrome.  Ascribing pathology to myofascial pain syndrome is not something that is readily observable by a lay person; it requires some medical expertise in the etiology of diseases.  However, the Veteran is not shown to have the medical expertise to determine whether a disability is caused by or aggravated by a service-connected disability.  In any event, the Veteran is already service-connected for all symptoms attributable to his myofascial pain syndrome.  In this vein, the Board is keenly aware that rating the same disability under various diagnoses is to be avoided, as it would constitute pyramiding.  See 38 C.F.R. § 4.14.  There is simply no probative evidence of any separate, distinctly ratable disability here.  The Veteran himself has not adequately discussed the nature of any separate neuromuscular transmission defect.   

B.  Bursitis and Spurs in Both Knees 

In this case, service treatment records do not reflect any findings or complaints of bursitis or spurs in both knees.  

The post-service treatment records include no findings of bursitis, and no findings of spurs in both knees.
 
In May 2007, the Veteran testified that the bursitis in his legs happened sometime between 1992 and 1997, when X-rays taken by the VA revealed inflammation of the bursa and spurs in both knees or kneecaps.  The Veteran testified that he did not currently receive treatment for either condition, and that he was given a knee brace with a support for the knee cap.  

Here, the Veteran is not shown currently to have either disability.  Moreover, there is no probative evidence that either bursitis or spurs in both knees are in any way related to service or service-connected disabilities.  Since each of the disabilities was first manifested after service and there is no probative evidence in the record that either is related to service or service-connected disability, a basis for compensation is not established.  

The Veteran is competent to offer statements of first-hand knowledge that he suffered from pain or discomfort in both knees in-service and post-service.   However, no specific condition in the knees has been diagnosed.  There is absoluately no in-serivce or post-service medical evidence documenting knee problems.  The Board does not find that either disability was ever detected on examination.  There is no medical evidence to support such a conclusion.  Thus, the Board finds the evidence with regard to the Veteran's report of bursitis and spurs in both knees not credible.  McLendon, 20 Vet. App. at 82.  As a lay person, the Veteran is not competent generally to render a probative opinion on a medical matter, such as the onset of bursitis or of spurs in both knees, or of medical diagnosis or causation.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Both disabilities are not diseases readily diagnosed by even trained clinicians without medical testing.  His claims for service connection are without merit.

The Board finds a clear preponderance of the evidence is against a finding that the Veteran currently has bursitis or spurs in both knees.  Therefore, there is no basis for a grant of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").

C.  Carpal Tunnel Syndrome

In May 2007, the Veteran testified that his duty assignments in service included being a radioman, where he worked 12 hours a day on a computer keyboard and patching communications.  He testified that he spent the majority of time walking back and forth around the keyboards; one keyboard was in a difficult position to use.  The Veteran testified that he was not diagnosed with carpal tunnel syndrome in service, but that he complained of numbness and pain in his hands and forearm; and that he was not diagnosed with carpal tunnel syndrome until 2006.  In this case, service treatment records do not reflect any findings or complaints of carpal tunnel syndrome.  

Post-service, records show that the Veteran underwent a left carpal tunnel syndrome release in January 2008.

During a February 2008 VA examination, the Veteran reported the gradual onset of carpal tunnel syndrome since 1991.  The examiner noted previous findings of myofascial pain syndrome by the service Medical Board, and of recent evidence of entrapment median focal neuropathy at wrists level only without diffused neuropathy detected.  The examiner opined that the present carpal tunnel syndrome was not related to the complaints of numbness in hands in service.  In support of the opinion, the examiner reasoned that carpal tunnel syndrome was a recent diagnosis and was not found during electrodiagnosis examinations in service. 

The most probative evidence indicates that the Veteran's current carpal tunnel syndrome is not linked to service or to a service-connected disability.  The February 2008 examiner concluded that current carpal tunnel syndrome was not related to hand numbness in service.  Indeed, the examiner provided a rationale for the opinion, which was based on review of service treatment records.  The report of the February 2008 examination appears accurate, and contains sound reasoning.  There is no medical opinion to the contrary.  This opinion outweighs the Veteran's lay assertions.  

In view of the absence of in-service findings of carpal tunnel syndrome, a lengthy period following service without treatment for carpal tunnel syndrome, and the adverse medical opinion; these factors weigh against the Veteran's claim.  The Board has recognized the Veteran's contentions that he has had continuous hand numbness and pain since active service.  As noted above, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. at 303.

To the extent that the Veteran is able to observe continuity of his hand numbness and pain, his opinion is contradicted by the competent medical evidence.  VA examinations and private treatment records from the 1990s failed to diagnose carpal tunnel syndrome.  There were some reports of right arm numbness, but the Veteran is already service-connected for cervical neuropathy of the right  arm.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of carpal tunnel syndrome) and post-service treatment records (showing no complaints, symptoms, findings or diagnoses associated with carpal tunnel syndrome until mid-2000's), and no competent medical evidence linking current carpal tunnel syndrome to the Veteran's service or to service-connected disabilities, outweigh his contentions.  

The Federal Circuit has agreed that the Board may not require contemporaneous medical evidence as a prerequisite to considering lay evidence credible.  However, in the present case, the Board is not requiring contemporaneous medical evidence as a prerequisite to considering the veteran's lay evidence credible; but rather, the Board finds the Veteran's lay statements of continuity not credible, in part, because they contradict other medical evidence of record from the 1990s.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010).  

Hence, a clear preponderance of the evidence is against a finding that the Veteran has carpal tunnel syndrome that either had its onset during service, or is related to his active service or to a service-connected disability.  Thus, service connection for carpal tunnel syndrome is not warranted.


ORDER

A disability rating in excess of 10 percent for myofascial pain syndrome of the right face is denied.

New and material evidence has not been received; the claim for service connection for peripheral neuropathy is not reopened.

Service connection for a disability manifested by a neuromuscular transmission defect is denied.

Service connection for bursitis is denied.

Service connection for spurs in both knees is denied.

Service connection for carpal tunnel syndrome is denied.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).


Poor Blood Circulation, and High Blood Pressure

The Veteran contends that his poor blood circulation and high blood pressure had their onset in service.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

A service treatment record shows a blood pressure reading of 130/90 in June 1990, and a notation of high blood pressure.  The report of a January 1993 VA examination shows a blood pressure reading of 140/80.  Records also show a blood pressure reading of 124/80 in March 1999, and a blood pressure reading of 124/77 in August 2006.

In May 2007, the Veteran testified that, since 1991, he had episodes of poor blood circulation and high blood pressure, and was told to take an aspirin.  He testified that he had a reaction to the aspirin, and various episodes of swelling on his face and body.  The Veteran testified that he was first given treatment for the condition at a VA hospital in or about 2003.
 
VA treatment records, dated in March 2008, show a blood pressure reading of 140/89, and an assessment of hypertension-borderline, normal.  Records show that the Veteran reported that he monitored his blood pressure at home, and that it was well controlled at home.  The Veteran was advised to add a 5-milligram dose of Lisinopril daily.  The physician noted that the Veteran was not diabetic, and that he did not have a history of any cardiovascular event.

Since then, the Veteran has contended that his poor blood circulation and high blood pressure are a result of his service-connected disabilities.  

Under these circumstances, the Board finds that an examination is needed to obtain an informed medical opinion as to the likely etiology of the Veteran's current poor blood circulation and high blood pressure, to include whether the initial onset occurred during active service or if the disabilities are otherwise related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2010).  

Depression

The United States Court of Appeals for Veterans Claims (Court) has recently held that a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed. Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Here, the Veteran was diagnosed with an adjustment disorder with depressive features post-service in 1999, basically in response to being told that he might have multiple sclerosis.  In May 2005, the Veteran reported having several episodes of trauma during service, and that his mood had worsened since then.  He reportedly developed many physical conditions and depressive symptoms.  In March 2007, a VA physician ruled out major depression, and noted that the Veteran had been bad-humorous and felt tired, due to his medical condition.
 
In May 2007, the Veteran testified that he was diagnosed with depression around 1994, which was due for the most part to his medical condition; and that he was given medication for treatment.

The February 2008 VA examiner indicated that the Veteran had been receiving outpatient treatment for depression and anxiety since 1997.  Current symptoms included depressed mood with crying bouts, social withdrawal, and ruminations.  
Current Axis I diagnosis was depressive disorder, not otherwise specified.  The February 2008 examiner opined that the Veteran's depressive disorder was not caused by or a result of service-connected myofascial pain syndrome.  The rationale provided for the opinion was that there is no evidence of psychiatric complaints during service or within the first post-service year; and that the Veteran failed to establish a relationship between the depressive disorder and his neurological conditions.  The examiner did not address secondary service connection.

The Board is required to analyze the credibility and probative value of the evidence of record.  Accordingly, the RO or AMC should obtain an addendum opinion from the February 2008 examiner (or from a suitable substitute), for purposes of determining whether the Veteran's current depressive disorder either had its onset during service or is otherwise related to his active service or service-connected disabilities.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of poor blood circulation and high blood pressure, and the likely etiology of the disease or injury. The claims file must be made available to the examiner for review.  The examiner is requested to determine:

For any disability exhibited by poor blood circulation and/or high blood pressure, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that it had its clinical onset in service, or is otherwise related to active duty; and if not, whether there is 50 percent probability or more that the Veteran's service-connected migraine headaches; lumbar myositis, discogenic and degenerative joint disease; cervical myositis; myofascial pain syndrome of the right face; right C6-C7 cervical radiculopathy; and right S1 radiculopathy, caused or permanently increased the severity of the disability.  If any disability exhibited by poor blood circulation and/or high blood pressure was permanently increased in severity due to a service-connected disability, it should be specified what portion of current disability exhibited by poor blood circulation and/or high blood pressure is due to service-connected disabilities.

The examiner should reconcile any opinion with the service treatment records and private treatment records.  The examiner should provide a rationale for the opinions.  For the hypertension claim, the VA examiner's attention is directed to a service treatment record showing a blood pressure reading of 130/90 in June 1990, and a notation of high blood pressure.  See white tab on right side of claims folder.   

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

2.  The February 2008 VA examination report should be returned to the examiner (or, if that examiner is unavailable, a suitable substitute) for an addendum 
expressing an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current depressive disorder had its onset in service or is otherwise related to service, or to his service-connected migraine headaches; lumbar myositis, discogenic and degenerative joint disease; cervical myositis; myofascial pain syndrome of the right face; right C6-C7 cervical radiculopathy; and right S1 radiculopathy.  If not, has the depressive disorder undergone an increase in severity due to service-connected disability, and if so, what is the permanent, measurable degree of psychiatric disability that is attributed to service-connected disability.    

The examiner should provide a clear rationale for the opinions.  The February 2008 VA examination report did not provide a clear opinion regarding secondary service connection as the result of direct causation or as the result of aggravation.  Instead, the reasons and bases for the opinion only pertained to direct service connection to service.  A more thorough explaination is required for secondary service connection.  The impact of all the Veteran's service connected conditions should be considered, not just his myofascial pain syndrome of the right face.  Another VA psychiatric examination is not necessary in order to provide this opinion, unless the February 2008 VA psychiatric examiner is not available.  

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner, and the examination report should note review of the file.

3.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or the AMC.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


